Title: From Thomas Jefferson to Benjamin Waterhouse, 9 March 1805
From: Jefferson, Thomas
To: Waterhouse, Benjamin


                  
                     
                     Th: Jefferson to 
                        Doctr. Waterhouse 
                     
                     Washington Mar. 9. 05.
                  
                  Legerat hujus Amor titulum nomenque libelli.
                  Bella mihi, video, bella parantur, ait. 
                  So Ovid introduces his book Remediorum amoris, a lecture against tobacco was calculated to excite a similar alarm in a Virginian, & a cultivator of tobacco. however being a friend neither to it’s culture nor consequences, I thank you for the pamphlet, and wish a succesful opposition to this organ of Virginia influence, as well as to every other injurious to our physical, moral or political well being. Accept my friendly & respectful salutations.
               